DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot in view of the current amendments. Thus, a new rejection follows below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As an initial matter, claims 1 to 20 are very poorly drafted and barely comport with current U.S. patent practice. Applicant is strongly advised to review the Manual of Patent Examining Procedure (M.P.E.P.), in particular M.P.E.P. §§ 608.01(i)-(o), and redraft the claims to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is unclear how the claimed segment “a 3D nanostructured porous membrane” limits claim 1. Is the 3D nanostructured porous membrane a nano-scaled element and if not how is it nanostructured? 
Claims 2-3, 8, 16-18 depend on claim 1 and are therefore, rejected for the same reason.
Regarding claim 5, claim 5 recites “said at least one protuberance is in whole”. However, the metes and bounds of the claimed element is unclear.
Regarding claim 11, claim 11 recites “wherein said perforation of said support is in whole”. However, the metes and bounds of the claimed element is unclear.
Regarding claim 16, claim 16 recites “the at least one protuberance positioned in whole”. However, the metes and bounds of the claimed element is unclear.
Regarding claim 19, claim 19 recites “said at least one protuberance is in whole”. However, the metes and bounds of the claimed element is unclear.
Regarding claims 4, 5, and 19, the amended claims introduce a circular dependency. In that claim 4 depends on new claim 19, new claim 19 depends on claim 5, while claim 5 depends on claim 4. None of claims 4, 5 or 19 depends from independent claim 1. Therefore, the scope of the claims cannot be determined.
Claims 6, 7, 9, 10, 11, 12, 13, 14, 15 and 20 depend on claims 4, 5 and 19 and are therefore, rejected for the same reason.
Claim 4 recites the limitation “said circular base” in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the group” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the at least one duct” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “a solid and hollow upper unit”, it is unclear however, how the upper unit can be both solid and hollow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796